            17-06065-KMS Dkt 50 Filed 12/17/18 Entered 12/17/18 07:53:32 Page 1 of 2


Form hna02kms (Rev. 10/18)
                                             UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF MISSISSIPPI
IN RE:
          Barry D Howse                                                                  CASE NO. 17−51686−KMS
                  DEBTOR.                                                                                CHAPTER 7

Business Property Lending, Inc.                                                                         PLAINTIFF

VS.                                                                             ADV. PROC. NO. 17−06065−KMS


Barry D. Howse                                                                                        DEFENDANT

                                             NOTICE OF HEARING AND DEADLINES

      Business Property Lending, Inc., Plaintiff has filed a Motion for Leave to File Amended Complaint (the
"Motion") (Dkt. #49) with the Court in the above−styled adversary proceeding.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you might wish to consult
one.)

       The Court will hold a hearing on January 17, 2019, at 09:30 AM in the William M. Colmer Federal Building,
Courtroom 2, 701 Main Street, Hattiesburg, Mississippi, to consider and act upon the Motion.

        If you do not want the Court to grant the Motion, or if you want the Court to consider your views on the
Motion, you or your attorney must file a written response explaining your position so that the Court receives it on or
before January 10, 2019 (Response Due Date). Please note that a corporation, partnership, trust, or other business
entity, other than a sole proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Attorneys and Registered Users of the Electronic Case Filing (ECF) system should file any response using ECF.
Others should file any response at U.S. Bankruptcy Court, Dan M. Russell, Jr. U.S. Courthouse, 2012 15th Street,
Suite 244, Gulfport, MS, 39501. If you file a response, you or your attorney are required to attend the hearing. The
hearing will be electronically recorded by the Court.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose the Motion. If no
response is filed, the Court may consider the Motion and enter an order granting relief before the hearing date.

          Dated: 12/17/18                                              Danny L. Miller, Clerk of Court
                                                                       U.S. Bankruptcy Court
                                                                       Dan M. Russell, Jr. U.S. Courthouse
                                                                       2012 15th Street, Suite 244
                                                                       Gulfport, MS 39501
                                                                       228−563−1790
Courtroom Deputy
228−563−1797 (use to advise of settlement)
228−563−1841
         17-06065-KMS Dkt 50 Filed 12/17/18 Entered 12/17/18 07:53:32 Page 2 of 2



Parties Noticed:

Christopher H. Meredith, Esq.

Allen Flowers, Esq.
